                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-CV-03208-KLM

UNITED STATES OF AMERICA,

        Plaintiff,

v.

$68,145.34 HELD IN BELLCO CREDIT UNION BANK ACCOUNT #599362910, et al.,

        Defendants.


       CLAIMANTS GENESIS HOME HEALTH AGENCY, LLC’S AND ANDREW
     SSEKAJJA’S ANSWER TO THE VERIFIED COMPLAINT FOR FORFEITURE IN
                         REM AND JURY DEMAND



        Pursuant to Rule G of the Supplemental Rules for Admiralty, Maritime and Asset

Forfeiture Claims, Claimants Genesis Home Health Agency, LLC (“Genesis”) and Andrew

Ssekajja (“Ssekajja”) (collectively “Claimants”), through undersigned counsel, hereby submit the

following Answer to the Verified Complaint for Forfeiture in Rem (the “Complaint”) filed by the

United States of America, by and through United States Attorney Jason R. Dunn and Assistant

United States Attorney Tonya S. Andrews (hereinafter “Plaintiff”), and respond to the numbered

paragraphs as follows:

                                  JURISDICTION AND VENUE

        1.               Claimants admit that Plaintiff commenced this action under the civil

forfeiture provisions of 18 U.S.C. §§ 981(a)(1)(A) and (C), 18 U.S.C. §§ 984 and 985 and that
Plaintiff purports to seek forfeiture of Claimants’ properties pursuant to 18 U.S.C. §§ 201, 208,

666, 1343, 1956, 1957 and 1347, and 42 U.S.C. § 1320a-7b(b). Claimants deny all remaining

allegations contained in paragraph 1 of the Complaint, and specifically denies any violation of

the referenced statutory provisions.

       2.                Claimants admit the allegation in paragraph 2.

                                   DEFENDANT PROPERTIES

       3.                Paragraph 3 of the Complaint does not contain allegations against

Claimants for which a response is required. To the extent a response is required, the answers set

forth in the forgoing paragraphs 3.a. – 3.ggg. are incorporated by reference into Claimants’

Answer and any remaining allegations are denied for lack of information or belief:

               a. – w.          Claimants are without knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraphs 3.a. – 3.w. and, therefore, deny the same.

               x.               Claimants admit only that one of the defendant properties is

$25,714.83 seized from Bellco Credit Union Account held in the name of Genesis. Claimants

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 3.x. and, therefore, deny the same.

               y.               Claimants admit only that one of the defendant properties is

$347.59 seized from Bellco Credit Union Account. Claimants are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph

3.y. and, therefore, deny the same.

               z.               Claimants admit only that one of the defendant properties is

$1,513,635.01 seized from Bellco Credit Union Account. Claimants are without knowledge or


                                                  2
information sufficient to form a belief as to the truth of the remaining allegations in paragraph

3.z. and, therefore, deny the same.

               aa.               Claimants admit only that one of the defendant properties is

$25,934.80 seized from Bellco Credit Union Account held in the name of Ssekajja. Claimants

are without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 3.aa. and, therefore, deny the same.

               bb.               Claimants admit only that one of the defendant properties is 2018

Honda CR-V, VIN 7FARW2H91JE026845 (“Honda CR-V”) seized on June 22, 2018 from

Ssekajja. Claimants are without knowledge or information sufficient to form a belief as to the

truth of the remaining allegations in paragraph 3.bb. and, therefore, deny the same.

               cc. – ggg.        Claimants are without knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraphs 3.cc. – 3.ggg. and, therefore, deny the

same.

        4.             Claimants admit only that they were aware that Joseph C. Prince was

employed by the Department of Veterans Affairs (VA). Claimants are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 4

and, therefore, deny the same.

        5.             Claimants admit only that they were aware that Joseph C. Prince was

employed by the Department of Veterans Affairs and that Mr. Prince served in the U.S. Army.

Claimants are without knowledge or information sufficient to form a belief as to the truth of the

remaining allegations in paragraph 5 and, therefore, deny the same.




                                                   3
       6.              Claimants admit only that they had independent knowledge of the VA’s

Spina Bifida Health Care Benefits Program and benefits. Claimants are without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations in paragraph 6

and, therefore, deny the same.

       7. – 10.        Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 7 – 10 and, therefore, deny the same.

       11. – 13.       The allegations contained in paragraphs 11 - 13 state a legal conclusion for

which no answer is required. If an answer is deemed to be required from Claimants, Claimants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

in paragraphs 11 – 13 and, therefore, deny the same.

       14.             Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 14 and, therefore, deny the same.

       15.             The allegations contained in paragraph 15 state a legal conclusion for

which no answer is required. If an answer is deemed to be required from Claimants, Claimants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

in paragraph 15 and, therefore, deny the same.

       16. – 27.       Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 16 – 27 (including any subparts) and, therefore,

deny the same.

       28.             Claimants admit the allegations in paragraph 28.




                                                 4
        29. – 35.          Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 29 – 35 (including any subparts) and, therefore,

deny the same.

        37.                Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 37 and, therefore, deny the same.1

        37.                Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 37 and, therefore, deny the same.

        38. – 43.          Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 38 – 43 (including any subparts) and, therefore,

deny the same.

        44.                Claimants deny the allegations related to Genesis in paragraph 44.

Claimants are without knowledge or information sufficient to form a belief as to the truth of the

allegations related to Advantage, Regional, Legacy and Gracewood, contained in paragraph 44

and, therefore, deny the same.

        45.                Claimants deny the allegations related to Genesis in paragraph 45.

Claimants are without knowledge or information sufficient to form a belief as to the truth of the

allegations related to any other agencies, referenced in paragraph 45 and, therefore, deny the

same.

                 a. – g.          Claimants are without knowledge or information sufficient to form

a belief as to the truth of the allegations in paragraphs 45.a. – 45.g. and, therefore, deny the same.


1
 The Complaint does not include a paragraph numbered “36.” However, the Complaint contains
two paragraphs numbered “37.”


                                                    5
                 h.            In response to paragraph 45.h. of the Complaint, Claimants state

that the check speaks for itself, and Claimants deny and all allegations contained in paragraph

45.h. which are not expressly admitted herein.

                 i.            In response to paragraph 45.i. of the Complaint, Claimants state

that the check speaks for itself, and Claimants deny and all allegations contained in paragraph

45.i. which are not expressly admitted herein.

       46. – 52.       Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 46 – 52 (including any subparts) and, therefore,

deny the same.

       53.             The allegations contained in paragraph 53 state a legal conclusion for

which no answer is required. If an answer is deemed to be required from Claimants, Claimants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

in paragraph 53 and, therefore, deny the same.

       54. – 59.       Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 54 - 59 (including any subparts) and, therefore,

deny the same.

       60.             The allegations contained in paragraph 60 state a legal conclusion for

which no answer is required. If an answer is deemed to be required from Claimants, Claimants

are without knowledge or information sufficient to form a belief as to the truth of the allegations

in paragraph 60 and, therefore, deny the same.

       61. – 155.      Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 61 – 155 and, therefore, deny the same.


                                                  6
       156.            Claimants admit the allegations in paragraph 156.

       157.            Claimants admit only that certain transfers and deposits were made from

the Genesis Bellco account #9741. Claimants are without knowledge or information to form a

belief as to the truth of the remaining allegations in paragraph 157 and, therefore, deny the same.

       158.            Claimants admit only that certain transfers and deposits were made from

the Genesis Bellco account #9741 and that funds in the Genesis Bellco account #9741 were used

to pay the Internal Revenue Service, caregivers of Genesis, and the Colorado Department of

Revenue. Claimants are without knowledge or information sufficient to form a belief as to the

truth of the allegations in paragraph 158 and, therefore, deny the same.

       159.            Claimants admit only that one of the defendant properties is $25,714.83

seized from Bellco Credit Union Account #9741 held in name of Genesis. Claimants are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 159 and, therefore, deny the same.

       160.            Claimants admit the allegations in paragraph 160.

       161.            Claimants admit only that certain transfers between accounts were made to

and from funds in the Ssekajja Bellco account #9989. Claimants are without knowledge or

information to form a belief as to the truth of the remaining allegations in paragraph 161 and,

therefore, deny the same.

       162.            Claimants admit only that certain withdrawals were made out of the

Ssekajja Bellco account #9989 and that funds in the Ssekajja Bellco account #9989 were used for

student loan payments and a car purchase. Claimants are without knowledge or information




                                                  7
sufficient to form a belief as to the truth of the allegations in paragraph 162 and, therefore, deny

the same.

       163.            Claimants admit only that one of the defendant properties is $347.59

seized from Bellco Credit Union Account #9989 held in name of Ssekajja. Claimants are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 163 and, therefore, deny the same.

       164.            Claimants admit the allegations in paragraph 164.

       165.            Claimants admit only that certain transfers were made to the Genesis

Bellco account #5444. Claimants are without knowledge or information to form a belief as to the

truth of the remaining allegations in paragraph 165 and, therefore, deny the same.

       166.            Claimants admit only that one of the defendant properties is $1,513,635.01

seized from Bellco Credit Union Account #5444 held in name of Genesis. Claimants are without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations

in paragraph 166 and, therefore, deny the same.

       167.            Claimants admit the allegations in paragraph 167.

       168.            Claimants admit only that certain transfers and deposits were made from

the Ssekajja Bellco account #3187. Claimants are without knowledge or information to form a

belief as to the truth of the remaining allegations in paragraph 168 and, therefore, deny the same.

       169.            Claimants admit only that one of the defendant properties is $347.59

seized from Bellco Credit Union Account #3187 held in name of Ssekajja. Claimants are

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in paragraph 169 and, therefore, deny the same.


                                                  8
       170.            Claimants admit the allegations in paragraph 170.

       171.            Claimants admit only that certain purchases were made from the Ssekajja

Bellco account #9989. Claimants are without knowledge or information to form a belief as to the

truth of the remaining allegations in paragraph 171 and, therefore, deny the same.

       172. – 268.     Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraphs 172 – 268 and, therefore, deny the same.

                                    FIRST CLAIM FOR RELIEF

       233.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above. 2

       234.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 234 and, therefore, deny the same.

                                 SECOND CLAIM FOR RELIEF

       235.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       236.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 236 and, therefore, deny the same.

                                    THIRD CLAIM FOR RELIEF

       237.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.




2
 Paragraphs numbered 233 through 268 are duplicative in the Complaint. The references
contained herein correspond to the duplicative numbering in the Complaint.


                                                 9
       238.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 238 and, therefore, deny the same.

                                 FOURTH CLAIM FOR RELIEF

       239.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       240.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 240 and, therefore, deny the same.

                                    FIFTH CLAIM FOR RELIEF

       241.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       242.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 242 and, therefore, deny the same.

                                    SIXTH CLAIM FOR RELIEF

       243.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       244.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 244 and, therefore, deny the same.

                                SEVENTH CLAIM FOR RELIEF

       245.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       246.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 246 and, therefore, deny the same.


                                                10
                                 EIGHTH CLAIM FOR RELIEF

       247.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       248.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 248 and, therefore, deny the same.

                                    NINTH CLAIM FOR RELIEF

       249.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       250.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 250 and, therefore, deny the same.

                                    TENTH CLAIM FOR RELIEF

       251.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       252.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 252 and, therefore, deny the same.

                               ELEVENTH CLAIM FOR RELIEF

       253.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       254.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 254 and, therefore, deny the same.




                                                11
                                TWELFTH CLAIM FOR RELIEF

       255.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       256.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 256 and, therefore, deny the same.

                              THIRTEENTH CLAIM FOR RELIEF

       257.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       258.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 258 and, therefore, deny the same.

                             FOURTEENTH CLAIM FOR RELIEF

       259.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       260.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 260 and, therefore, deny the same.

                               FIFTEENTH CLAIM FOR RELIEF

       261.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       262.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 262 and, therefore, deny the same.




                                                12
                               SIXTEENTH CLAIM FOR RELIEF

       263.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       264.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 264 and, therefore, deny the same.

                             SEVENTEENTH CLAIM FOR RELIEF

       265.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       266.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 266 and, therefore, deny the same.

                              EIGHTEENTH CLAIM FOR RELIEF

       267.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       268.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 268 and, therefore, deny the same.

                              NINETEENTH CLAIM FOR RELIEF

       269.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       270.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 270 and, therefore, deny the same.




                                                13
                              TWENTIETH CLAIM FOR RELIEF

       271.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       272.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 272 and, therefore, deny the same.

                             TWENTY-FIRST CLAIM FOR RELIEF

       273.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       274.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 274 and, therefore, deny the same.

                           TWENTY-SECOND CLAIM FOR RELIEF

       275.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       276.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 276 and, therefore, deny the same.

                            TWENTY-THIRD CLAIM FOR RELIEF

       277.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       278.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 278 and, therefore, deny the same.




                                                14
                           TWENTY-FOURTH CLAIM FOR RELIEF

       279.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       280.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 280 and, therefore, deny the same.

                             TWENTY-FIFTH CLAIM FOR RELIEF

       281.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       282.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 282 and, therefore, deny the same.

                            TWENTY-SIXTH CLAIM FOR RELIEF

       283.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       284.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 284 and, therefore, deny the same.

                          TWENTY-SEVENTH CLAIM FOR RELIEF

       285.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       286.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 286 and, therefore, deny the same.




                                                15
                           TWENTY-EIGHTH CLAIM FOR RELIEF

       287.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       288.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 288 and, therefore, deny the same.

                            TWENTY-NINTH CLAIM FOR RELIEF

       289.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       290.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 290 and, therefore, deny the same.

                               THIRTIETH CLAIM FOR RELIEF

       291.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       292.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 292 and, therefore, deny the same.

                             THIRTY-FIRST CLAIM FOR RELIEF

       293.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       294.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 294 and, therefore, deny the same.




                                                16
                            THIRTY-SECOND CLAIM FOR RELIEF

       295.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       296.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 296 and, therefore, deny the same.

                             THIRTY-THIRD CLAIM FOR RELIEF

       297.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       298.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 298 and, therefore, deny the same.

                            THIRTY-FOURTH CLAIM FOR RELIEF

       299.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       300.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 300 and, therefore, deny the same.

                             THIRTY-FIFTH CLAIM FOR RELIEF

       301.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       302.            Claimants deny the allegations in paragraph 302.

                             THIRTY-SIXTH CLAIM FOR RELIEF

       303.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.


                                                17
       304.           Claimants deny the allegations in paragraph 304.

                          THIRTY-SEVENTH CLAIM FOR RELIEF

       305.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       306.           Claimants deny the allegations in paragraph 306.

                           THIRTY-EIGHTH CLAIM FOR RELIEF

       307.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       308.           Claimants deny the allegations in paragraph 308.

                            THIRTY-NINTH CLAIM FOR RELIEF

       309.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       310.           Claimants deny the allegations in paragraph 310.

                               FORTIETH CLAIM FOR RELIEF

       311.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       312.           Claimants deny the allegations in paragraph 312.

                             FORTY-FIRST CLAIM FOR RELIEF

       313.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       314.           Claimants deny the allegations in paragraph 314.




                                              18
                            FORTY-SECOND CLAIM FOR RELIEF

       315.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       316.            Claimants deny the allegations in paragraph 316.

                             FORTY-THIRD CLAIM FOR RELIEF

       317.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       318.            Claimants deny the allegations in paragraph 318.

                            FORTY-FOURTH CLAIM FOR RELIEF

       319.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       320.    Claimants deny the allegations in paragraph 320.

                              FORTY-FIFTH CLAIM FOR RELIEF

       321.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       322.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 322 and, therefore, deny the same.

                             FORTY-SIXTH CLAIM FOR RELIEF

       323.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       324.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 324 and, therefore, deny the same.


                                                19
                           FORTY-SEVENTH CLAIM FOR RELIEF

       325.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       326.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 326 and, therefore, deny the same.

                             FORTY-EIGHTH CLAIM FOR RELIEF

       327.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       328.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 328 and, therefore, deny the same.

                             FORTY-NINTH CLAIM FOR RELIEF

       329.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       330.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 330 and, therefore, deny the same.

                                FIFTIETH CLAIM FOR RELIEF

       331.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       332.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 332 and, therefore, deny the same.




                                                20
                              FIFTY-FIRST CLAIM FOR RELIEF

       333.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       334.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 334 and, therefore, deny the same.

                             FIFTY-SECOND CLAIM FOR RELIEF

       335.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       336.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 336 and, therefore, deny the same.

                              FIFTY-THIRD CLAIM FOR RELIEF

       337.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       338.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 338 and, therefore, deny the same.

                             FIFTY-FOURTH CLAIM FOR RELIEF

       339.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       340.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 340 and, therefore, deny the same.




                                                21
                              FIFTY-FIFTH CLAIM FOR RELIEF

       341.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       342.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 342 and, therefore, deny the same.

                              FIFTY-SIXTH CLAIM FOR RELIEF

       343.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       344.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 344 and, therefore, deny the same.

                            FIFTY-SEVENTH CLAIM FOR RELIEF

       345.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       346.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 346 and, therefore, deny the same.

                             FIFTY-EIGHTH CLAIM FOR RELIEF

       347.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       348.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 348 and, therefore, deny the same.




                                                22
                              FIFTY-NINTH CLAIM FOR RELIEF

       349.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       350.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 350 and, therefore, deny the same.

                                SIXTIETH CLAIM FOR RELIEF

       351.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       352.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 352 and, therefore, deny the same.

                              SIXTY-FIRST CLAIM FOR RELIEF

       353.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       354.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 354 and, therefore, deny the same.

                             SIXTY-SECOND CLAIM FOR RELIEF

       355.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       356.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 356 and, therefore, deny the same.




                                                23
                              SIXTY-THIRD CLAIM FOR RELIEF

       357.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       358.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 358 and, therefore, deny the same.

                             SIXTY-FOURTH CLAIM FOR RELIEF

       359.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       360.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 360 and, therefore, deny the same.

                              SIXTY-FIFTH CLAIM FOR RELIEF

       361.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       362.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 362 and, therefore, deny the same.

                              SIXTY-SIXTH CLAIM FOR RELIEF

       363.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       364.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 364 and, therefore, deny the same.




                                                24
                            SIXTY-SEVENTH CLAIM FOR RELIEF

       365.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       366.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 366 and, therefore, deny the same.

                             SIXTY-EIGHTH CLAIM FOR RELIEF

       367.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       368.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 368 and, therefore, deny the same.

                              SIXTY-NINTH CLAIM FOR RELIEF

       369.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       370.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 370 and, therefore, deny the same.

                              SEVENTIETH CLAIM FOR RELIEF

       371.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       372.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 372 and, therefore, deny the same.




                                                25
                            SEVENTY-FIRST CLAIM FOR RELIEF

       373.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       374.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 374 and, therefore, deny the same.

                          SEVENTY-SECOND CLAIM FOR RELIEF

       375.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       376.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 376 and, therefore, deny the same.

                            SEVENTY-THIRD CLAIM FOR RELIEF

       377.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       378.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 378 and, therefore, deny the same.

                          SEVENTY-FOURTH CLAIM FOR RELIEF

       379.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       380.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 380 and, therefore, deny the same.




                                                26
                            SEVENTY-FIFTH CLAIM FOR RELIEF

       381.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       382.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 382 and, therefore, deny the same.

                            SEVENTY-SIXTH CLAIM FOR RELIEF

       383.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       384.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 384 and, therefore, deny the same.

                          SEVENTY-SEVENTH CLAIM FOR RELIEF

       385.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       386.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 386 and, therefore, deny the same.

                           SEVENTY-EIGHTH CLAIM FOR RELIEF

       387.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       388.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 388 and, therefore, deny the same.




                                                27
                            SEVENTY-NINTH CLAIM FOR RELIEF

       389.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       390.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 390 and, therefore, deny the same.

                               EIGHTIETH CLAIM FOR RELIEF

       391.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       392.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 392 and, therefore, deny the same.

                             EIGHTY-FIRST CLAIM FOR RELIEF

       393.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       394.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 394 and, therefore, deny the same.

                            EIGHTY-SECOND CLAIM FOR RELIEF

       395.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       396.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 396 and, therefore, deny the same.




                                                28
                             EIGHTY-THIRD CLAIM FOR RELIEF

       397.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       398.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 398 and, therefore, deny the same.

                            EIGHTY-FOURTH CLAIM FOR RELIEF

       399.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       400.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 400 and, therefore, deny the same.

                             EIGHTY-FIFTH CLAIM FOR RELIEF

       401.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       402.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 402 and, therefore, deny the same.

                             EIGHTY-SIXTH CLAIM FOR RELIEF

       403.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       404.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 404 and, therefore, deny the same.




                                                29
                           EIGHTY-SEVENTH CLAIM FOR RELIEF

       405.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       406.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 406 and, therefore, deny the same.

                            EIGHTY-EIGHTH CLAIM FOR RELIEF

       407.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       408.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 408 and, therefore, deny the same.

                             EIGHTY-NINTH CLAIM FOR RELIEF

       409.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       410.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 410 and, therefore, deny the same.

                               NINETIETH CLAIM FOR RELIEF

       411.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       412.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 412 and, therefore, deny the same.




                                                30
                             NINETY-FIRST CLAIM FOR RELIEF

       413.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       414.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 414 and, therefore, deny the same.

                            NINETY-SECOND CLAIM FOR RELIEF

       415.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       416.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 416 and, therefore, deny the same.

                             NINETY-THIRD CLAIM FOR RELIEF

       417.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       418.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 418 and, therefore, deny the same.

                            NINETY-FOURTH CLAIM FOR RELIEF

       419.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       420.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 420 and, therefore, deny the same.




                                                31
                             NINETY-FIFTH CLAIM FOR RELIEF

       421.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       422.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 422 and, therefore, deny the same.

                             NINETY-SIXTH CLAIM FOR RELIEF

       423.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       424.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 424 and, therefore, deny the same.

                           NINETY-SEVENTH CLAIM FOR RELIEF

       425.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       426.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 426 and, therefore, deny the same.

                            NINETY-EIGHTH CLAIM FOR RELIEF

       427.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       428.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 428 and, therefore, deny the same.




                                                32
                             NINETY-NINTH CLAIM FOR RELIEF

       429.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       430.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 430 and, therefore, deny the same.

                           ONE-HUNDREDTH CLAIM FOR RELIEF

       431.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       432.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 432 and, therefore, deny the same.

                      ONE HUNDRED AND FIRST CLAIM FOR RELIEF

       433.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       434.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 434 and, therefore, deny the same.

                    ONE HUNDRED AND SECOND CLAIM FOR RELIEF

       435.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       436.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 436 and, therefore, deny the same.




                                                33
                     ONE HUNDRED AND THIRD CLAIM FOR RELIEF

       437.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       438.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 438 and, therefore, deny the same.

                    ONE HUNDRED AND FOURTH CLAIM FOR RELIEF

       439.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       440.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 440 and, therefore, deny the same.

                      ONE HUNDRED AND FIFTH CLAIM FOR RELIEF

       441.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       442.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 442 and, therefore, deny the same.

                     ONE HUNDRED AND SIXTH CLAIM FOR RELIEF

       443.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       444.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 444 and, therefore, deny the same.




                                                34
                   ONE HUNDRED AND SEVENTH CLAIM FOR RELIEF

       445.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       446.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 446 and, therefore, deny the same.

                    ONE HUNDRED AND EIGHTH CLAIM FOR RELIEF

       447.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       448.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 448 and, therefore, deny the same.

                     ONE HUNDRED AND NINTH CLAIM FOR RELIEF

       449.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       450.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 450 and, therefore, deny the same.

                     ONE HUNDRED AND TENTH CLAIM FOR RELIEF

       451.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       452.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 452 and, therefore, deny the same.




                                                35
                   ONE HUNDRED AND ELEVENTH CLAIM FOR RELIEF

        453.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

        454.           Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 454 and, therefore, deny the same.

                   ONE HUNDRED AND TWELFTH CLAIM FOR RELIEF

        455.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above. Claimants are without knowledge or information sufficient to

form a belief as to the truth of the remaining allegations in paragraph 455 and, therefore, deny the

same.

                 ONE HUNDRED AND THIRTEENTH CLAIM FOR RELIEF

        456.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

        457.           Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 457 and, therefore, deny the same.

                 ONE HUNDRED AND FOURTEENTH CLAIM FOR RELIEF

        458.           Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

        459.           Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 459 and, therefore, deny the same.




                                                36
                  ONE HUNDRED AND FIFTEENTH CLAIM FOR RELIEF

       460.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       461.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 461 and, therefore, deny the same.

                  ONE HUNDRED AND SIXTEENTH CLAIM FOR RELIEF

       462.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       463.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 463 and, therefore, deny the same.

                   ONE HUNDRED AND SEVENTH CLAIM FOR RELIEF

       464.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       465.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 465 and, therefore, deny the same.

                 ONE HUNDRED AND EIGHTEENTH CLAIM FOR RELIEF

       466.            Claimants admit and deny the allegations in the foregoing paragraphs of

the Complaint as set forth above.

       467.            Claimants are without knowledge or information sufficient to form a belief

as to the truth of the allegations in paragraph 467 and, therefore, deny the same.




                                                37
       WHEREFORE, Claimants deny each and every allegation contained in the Complaint

which is not specifically admitted. Claimants deny that Plaintiff is entitled to any relief

whatsoever.

                          AFFIRMATIVE AND OTHER DEFENSES

       1.      The Complaint fails to state a claim against defendant properties held in the name

of, or seized from, Claimants, upon which relief may be granted.

       2.      The forfeiture of Claimants’ interests in the defendant properties constitutes

excessive fines in violation of the Eighth Amendment to the Constitution of the United States.

       3.      Defendant properties held in the name of, or seized from, Claimants are not

subject to forfeiture because the properties seized were not involved in violations under 18

U.S.C. §§ 201, 208, 666, 1343, 1956, 1957 and 1347, and 42 U.S.C. § 1320a-7b(b).

       4.      As to the Honda CR-V seized from Claimant Ssekajja, the vehicle, in whole or in

part, was acquired through lawful means with funds from Claimant Ssekajja’s legitimate

employment as a pharmacist. The payment, insurance and operational expenses of the vehicle

were made with lawfully earned money and, therefore, the vehicle is not subject to forfeiture.

       5.      Claimants are innocent owners pursuant to 18 U.S.C. § 983.

       6.      The Complaint, and each and every alleged cause of action contained therein, is

barred by the doctrine of res judicata.

       7.      The Complaint, and each and every alleged cause of action contained therein, is

barred by the doctrine of collateral estoppel.




                                                 38
       8.      Claimants reserve the right to assert other defenses as they become apparent or

available as discovery progresses, and to amend this Answer accordingly. No defense is being

knowingly or intentionally waived.

       WHEREFORE, Claimants request that this Court enter an order dismissing the

Complaint with prejudice and award claimants their costs, expenses and reasonable attorney’s

fees and costs, and such other relief as this Court deems just and equitable.

       CLAIMANTS DEMAND A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.



       Dated this 7th day of May, 2019.

                                              Respectfully submitted,

                                              s/ Temitayo O. Okunade
                                              Temitayo “Tayo” O. Okunade
                                              Okunade, LLP
                                              10200 E. Girard Avenue
                                              Suite C246
                                              Denver, Colorado 80231
                                              Telephone: (303) 440-7855
                                              Facsimile: (303) 416-8800
                                              E-mail: tayo@okunadellp.com
                                              Attorney for Claimants Genesis Home Health
                                              Agency, LLC and Andrew Ssekajja




                                                39
                               CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of May, 2019, I electronically filed the foregoing
CLAIMANTS GENESIS HOME HEALTH AGENCY, LLC’S AND ANDREW
SSEKAJJA’S ANSWER TO THE VERIFIED COMPLAINT FOR FORFEITURE IN
REM AND JURY DEMAND with the Clerk of Court using the CM/ECF system which will
send notification of such filing to the following email addresses:

Tonya S. Andrews                                   Nathan D. Chambers
Assistant United States Attorney                   Nathan D. Chambers LLC
United States Attorney’s Office – Denver           303 16th Street, Suite 200
1801 California Street, Suite 1600                 Denver, CO 80202
Denver, CO 80202                                   Phone: (303) 825-2222
Phone: 303-454-0100                                Fax: (303) 825-4010
Fax: 303-454-0402                                  E-Mail:
Email: tonya.andrews@usdoj.gov                     nchambers@nathanchamberslaw.com
Attorney for Plaintiff                             Attorney for Claimant Glenn Beach

Douglas I. Richards                                Richard A. Rice, Jr.
Richards Carrington, LLC                           Rice Law Firm LLC
1700 Lincoln Street, Suite 3400                    3495 Piedmont Road NE
Denver, CO 80203                                   Building 10, Suite 110
Phone: 303-962-2690                                Atlanta, GA 30305
Fax: 303-962-2691                                  Phone: (404) 835-0783
Email: doug@richardscarrington.com                 Fax: (404) 481-3057 (fax)
Attorney for Claimants Joseph Prince and           E-Mail: richard.rice@trlfirm.com
Flavia Prince                                      Attorney for Claimants Regional Home
                                                   Health Care Systems LLC, Regional Home
John H. Schlie                                     Health Care Systems East LLC, Regional
John Henry Schlie, P.C.                            Home Health Care Systems North LLC,
5105 DTC Parkway, Suite 475                        Intercoastal Land Acquisition and
Greenwood Village, Colorado 80111                  Development LLC, Rams and Associates
Phone: (303) 830-0500                              LLC, Khadijah McCrea, Khandice Nichole
Fax: (303) 860-7855                                Smith, Marcelline McCrea Stripling, and
E-mail: johnhenry@schlielawfirm.com                Ronnie Stripling
Attorney for Claimants Legacy Home Health
Care and Roland Vaughn

                                                          s/ Jenny Benedict
                                                          Jenny Benedict, Paralegal
                                                          Okunade, LLP




                                              40
